UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7891


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DANIEL JAY GREEAR,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at Big
Stone Gap. James P. Jones, District Judge. (2:15-cr-00015-JPJ-PMS-10)


Submitted: June 1, 2021                                           Decided: June 7, 2021


Before WILKINSON, QUATTLEBAUM, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel Jay Greear, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Daniel Jay Greear appeals the district court’s order denying his motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). We review a district

court’s denial of a motion for compassionate release for an abuse of discretion. United

States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021). We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

United States v. Greear, No. 2:15-cr-00015-JPJ-PMS-10 (W.D. Va. Dec. 7, 2020). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2